Exhibit 10.2

 

ARAMARK CORPORATION

 

AGREEMENT RELATING TO EMPLOYMENT AND

 

POST-EMPLOYMENT COMPETITION

 

This Agreement is between the undersigned individual (“Employee”) and ARAMARK
CORPORATION (“ARAMARK”).

 

RECITALS

 

WHEREAS, ARAMARK is a leading provider of managed services to business and
industry, private and public institutions, and the general public, in the
following business groups: food and support services; uniform and career
apparel; and educational resources;

 

WHEREAS, ARAMARK has a proprietary interest in its business and financial plans
and systems, methods of operation and other secret and confidential information,
knowledge and data (“Proprietary Information”) which includes, but is not
limited to, all confidential, proprietary or non-public information, ideas and
concepts, annual and strategic business plans; financial plans, reports and
systems including, profit and loss statements, sales, accounting forms and
procedures and other information regarding costs, pricing and the financial
condition of ARAMARK and its business segments and groups; management
development reviews, including information regarding the capabilities and
experience of ARAMARK employees; intellectual property including patents,
inventions, discoveries, research and development, compounds, recipes, formulae,
reports, protocols, computer software and databases: information regarding
ARAMARK’s relationships with its clients, customers, and suppliers and
prospective clients, partners, customers and suppliers, policy and procedure
manuals, information regarding materials and documents in any form or medium
(including oral, written, tangible. intangible, or electronic) concerning



--------------------------------------------------------------------------------

any of the above, or any past, current or future business activities of ARAMARK
that is not publicly available; compensation, recruiting and training, and human
resource policies and procedures; and data compilations, research, reports,
structures, compounds, techniques, methods, processes, know-how;

 

WHEREAS, all such Proprietary Information is developed at great expense to
ARAMARK and is considered by ARAMARK to be confidential trade secrets;

 

WHEREAS, Employee, as a senior manager, will have access to ARAMARK’s
Proprietary Information, directly in the course of Employee’s employment, and
indirectly through interaction with and presentations by other ARAMARK senior
managers at the Executive Leadership Institute, Executive Leadership Council
meetings, Presidents’ Council meetings and the like;

 

WHEREAS, ARAMARK will introduce Employee to ARAMARK clients, customers,
suppliers and others, and will encourage, and provide resources for, Employee to
develop personal relationships with ARAMARK’s clients, customers, suppliers and
others;

 

WHEREAS, ARAMARK will provide specialized training and skills to Employee in
connection with the performance of Employee’s duties at ARAMARK which training
involves the disclosure by ARAMARK to Employee of Proprietary Information;

 

WHEREAS, ARAMARK will be vulnerable to unfair post-employment competition by
Employee because Employee will have access to and knowledge of ARAMARK’s
Proprietary Information, will have a personal relationship with ARAMARK’s
clients, customers, suppliers avid others, and will generate good will which
Employee acknowledges belongs to ARAMARK;

 

2



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of Employee’s employment with ARAMARK, the
award of non-qualified stock options under the ARAMARK 2001 Equity Incentive
Plan, the severance and other post-employment benefits provided for herein
(including pursuant to Exhibit A hereto), and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Employee agrees to enter into this Agreement with ARAMARK as a condition of
employment pursuant to which ARAMARK will limit Employee’s right to compete
against ARAMARK during and following termination of employment on the terms set
forth in this Agreement. Intending to be legally bound, the parties agree as
follows:

 

ARTICLE 1. NON-DISCLOSURE AND NON-DISPARAGEMENT:

 

Employee shall not, during or after termination of employment, directly or
indirectly, in any manner utilize or disclose to any person, firm, corporation,
association or other entity, except where required by law, any Proprietary
Information which is not generally known to the public, or has not otherwise
been disclosed or recognized as standard practice in the industries in which
ARAMARK is engaged. Employee shall, during and after termination of employment,
refrain from making any statements or comments of a defamatory or disparaging
nature to any third party regarding ARAMARK, or any of ARAMARK’s officers,
directors, personnel, policies or products, other than to comply with law.

 

ARTICLE 2. NON-COMPETITION:

 

A.  

Subject to Article 2. B. below, Employee, during Employee’s period of employment
with ARAMARK, and for a period of two years following the voluntary or
involuntary termination of employment, shall not, without ARAMARK’s written
permission, which shall be granted or denied in ARAMARK’s sole discretion,
directly or indirectly, associate with (including,

 

3



--------------------------------------------------------------------------------

 

but not limited to, association as a sole proprietor, owner, employer, partner,
principal, investor, joint venturer, shareholder, associate, employee, member,
consultant. contractor or otherwise), or acquire or maintain ownership interest
in, any Business which is competitive with that conducted by or developed for
later implementation by ARAMARK at any time during the term of Employee’s
employment, provided, however, if Employee’s employment is (i) involuntarily
terminated by ARAMARK for any reason other than Cause (as defined herein), or
(ii) terminated by Employee for Good Reason (as defined in Exhibit A) at any
time following a Change of Control (as defined in Exhibit A), then the term of
the non-competition provision set forth herein will be modified to be one year
following such termination of employment. For purposes of this Agreement,
“Business” shall be defined as a person, corporation, firm, LLC, partnership,
joint venture or other entity. Nothing in the foregoing shall prevent Employee
from investing in a Business that is or becomes publicly traded, if’ Employee’s
ownership is as a passive investor of less than 1 % of the outstanding publicly
traded stock of the Business.

 

B.   The provision set forth in Article 2.A above, shall apply to (i) all fifty
states, and (ii) each foreign country, possession or territory in which ARAMARK
may be engaged in, or have plans to engage in, business (x) during Employee’s
period of employment, or (y) in the case of a termination of employment, as of
the effective date of such termination or at any time during the twenty-four
month period prior thereto.

 

C  

Employee acknowledges that these restrictions are reasonable and necessary to
protect the business interests of ARAMARK, and that enforcement of the

 

4



--------------------------------------------------------------------------------

 

provisions set forth in this Article 2 will not unnecessarily or unreasonably
impair Employee’s ability to obtain other employment following the termination
(voluntary or involuntary) of Employee’s employment with ARAMARK. Further,
Employee acknowledges that the provisions set forth in this Article 2 shall
apply if Employee’s employment is involuntarily terminated by ARAMARK for Cause;
as a result of the elimination of employee’s position for performance-related
issues; or for any other reason or no reason at all.

 

ARTICLE 3. NON-SOLICITATION: During the period of Employee’s employment with
ARAMARK and for a period of two years following the termination of Employee’s
employment, regardless of the reason for termination, Employee shall not,
directly or indirectly: (i) induce or encourage any employee of ARAMARK to leave
the employ of ARAMARK, (ii) hire any individual who was an employee of ARAMARK
as of the date of Employee’s termination of employment or within a six month
period prior to such date, or (iii) induce or encourage any customer, client,
supplier or other business relation of ARAMARK to cease or reduce doing business
with ARAMARK or in any way interfere with the relationship between any such
customer, client, supplier or other business relation and ARAMARK.

 

ARTICLE 4. DISCOVERIES’ AND WORKS: Employee hereby irrevocably assigns,
transfers, and conveys to ARAMARK to the maximum extent permitted by applicable
law Employee’s right, title and interest now or hereinafter acquired, in and to
all Discoveries and Works (as defined below) created, invented, designed,
developed, improved or contributed to by Employee, either alone or jointly with
others, while employed by ARAMARK and within the scope of Employee’s employment
and/or with the use of ARAMARK’s resources. The terms “Discoveries and Works”
include all works of authorship, inventions, intellectual property,

 

5



--------------------------------------------------------------------------------

materials, documents. or other work product (including, without limitation,
Proprietary Information, patents and patent applications, patentable inventions,
research, reports, software, code, databases, systems, applications,
presentations, textual works, graphics and audiovisual materials). Employee
shall have the burden of proving that any materials or works created, invented,
designed, developed, contributed to or improved by Employee that are implicated
by or relevant to employment by ARAMARK are not implicated by this provision.
Employee agrees to (i) keep accurate records and promptly notify, make full
disclosure to, and execute and deliver any documents and to take any further
actions requested by ARAMARK to assist it in validating, effectuating,
maintaining, protecting, enforcing, perfecting, recording, patenting or
registering any of its rights hereunder, and (ii) renounce any and all claims,
including, without limitation, claims of ownership and royalty, with respect to
all Discoveries and Works and all other property owned or licensed by ARAMARK.
Any Discoveries and Works that, within six months after the termination of
Employee’s employment with ARAMARK, are made, disclosed, reduced to a tangible
or written form or description, or are reduced to practice by Employee and which
pertain to the business carried on or products or services being sold or
developed by ARAMARK at the time of such termination shall, as between Employee
and ARAMARK, be presumed to have been made during such employment with ARAMARK.
Employee acknowledges that, to the fullest extent permitted by law, all
Discoveries and Works shall be deemed “works made for hire” under the Copyright
Act of 1976, as amended, 17 U.S.C. Section 101. Employee hereby grants ARAMARK a
perpetual, nonexclusive, royalty-free, worldwide, assignable, sublicensable
license under all rights and intellectual property rights (including patent,
industrial property, copyright, trademark, trade secret, unfair competition and
related laws) in any Works and Discoveries, for all purposes in

 

6



--------------------------------------------------------------------------------

connection with ARAMARK’s current and future business, that Employee has
created, invented, designed, developed, improved or contributed to prior to
Employee’s employment with ARAMARK that are relevant to or implicated by such
employment (“Prior Works”). Any Prior Works are disclosed by Employee in
Schedule 1.

 

ARTICLE 5. REMEDIES: Employee acknowledges that in the event of any violation by
Employee of the provisions set forth in Articles 1, 2, 3 or 4 above, ARAMARK
will sustain serious, irreparable and substantial harm to its business, the
extent of which will be difficult to determine and impossible to fully remedy by
an action at law for money damages. Accordingly, Employee agrees that, in the
event of such violation or threatened violation by Employee, ARAMARK shall be
entitled to an injunction before trial before any court of competent
jurisdiction as a matter of course upon the posting of not more than a nominal
bond, in addition to all such other legal and equitable remedies as may be
available to ARAMARK. If ARAMARK is required to enforce the provisions set forth
in Articles 2 and 3 above by seeking an injunction, Employee agrees that the
relevant time periods set forth in Articles 2 and 3 shall commence with the
entry of the injunction. Employee further agrees that, in the event any of the
provisions of this Agreement are determined by a court at competent jurisdiction
to be invalid, illegal, or for any reason unenforceable as written, such court
shall substitute a valid provision which most closely approximates the intent
and purpose of the invalid provision and which would be enforceable to the
maximum extent permitted by law.

 

ARTICLE 6. POST-EMPLOYMENT BENEFITS:

 

A   If Employee’s employment is terminated by ARAMARK for any reason other than
Cause, Employee shall be entitled to the following post-employment benefits:

 

7



--------------------------------------------------------------------------------

1.   Severance Pay: Employee shall receive severance payments equivalent to
Employee’s monthly base salary as of the effective date of termination for the
number of months set forth on the following schedule:

 

Years of ARAMARK Continuous

Service Completed from Last Hire

Date

--------------------------------------------------------------------------------

   Months of Severance Pay


--------------------------------------------------------------------------------

Less than 2

   6

2

   9

3

   12

4

   15

5 or More

   18

 

Severance payments shall commence with the Employee’s effective date of
termination and shall be made in accordance with ARAMARK’s normal payroll cycle.
The period during which Employee receives severance payments shall be referred
to as the “Severance Pay Period.”

 

2.   Other Post-Employment Benefits

 

  (a)  

Basic Group medical and life insurance coverage’s shall continue under then
prevailing terms during the Severance Pay Period; provided, however, that if
Employee becomes employed by a new employer during that period, continuing
coverage from ARAMARK will become secondary to any coverage afforded by the new
employer. Employee’s share of the premiums will be deducted from Employee’s
severance payments. Basic

 

8



--------------------------------------------------------------------------------

 

Group medical coverage provided during such period shall be applied against
ARAMARK’s obligation to continue group medical coverage under the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”). Upon termination of basic
group medical and life coverages, Employee may convert such coverages to
individual policies to the extent allowable under the terms of the plans
providing such coverages.

 

  (b)   Employee’s leased vehicle shall be made available to Employee through
the Severance Pay Period at which time Employee has the option to either
purchase the vehicle in accordance with the Executive Leadership Council policy
then in effect or return it to ARAMARK.

 

  (c)   Employee’s eligibility to participate in all other benefit and
compensation plans, including, but not limited to the Management Incentive
Bonus, Long Term Disability, Stock Unit Retirement, Deferred Compensation and
any stock option or ownership plans, shall terminate as of the effective date of
Employee’s termination unless provided otherwise under the terms of a particular
plan, provided, however, that participation in plans and programs made available
solely to Executive Leadership Council members, including, but not limited to
the Executive Leadership Council Medical Plan, shall cease as of the effective
date of termination or the date Employee’s Executive Leadership Council
membership ceases, whichever occurs first. Employee, however, shall have certain
rights to continue the Executive Leadership Council Medical Plan under COBRA.

 

9



--------------------------------------------------------------------------------

B.   Termination for “Cause shall he defined as termination of employment due
to: (i) conviction of or entry of a plea of guilty or nolo contendere to a
felony (or any similar crime for purposes of laws outside the United States),
(ii) fraud or dishonesty, (iii) willful failure to perform assigned duties, (iv)
willful violation of ARAMARK’s Business Conduct Policy or (v) intentionally
working against the best interests of ARAMARK

 

C.   If Employee is terminated by ARAMARK for reasons other than Cause, Employee
will receive the severance payments and other post-employment benefits during
the Severance Pay Period even if Employee commences other employment during such
period provided such employment does not violate the terms of Article 2.

 

D.   In addition to the remedies set forth in Article 5, ARAMARK reserves the
right to terminate all severance payments and other post-employment benefits if
Employee violates the covenants set forth in Articles I, 2, 3 or 4 above.

 

E.   Employee’s receipt of severance and other post-employment benefits under
this Agreement is contingent on (i) Employee’s execution of a release in a form
reasonably acceptable to ARAMARK, except that such release shall not include any
claims by Employee to enforce Employee’s rights under, or with respect to, this
Agreement (including the attached Exhibit A) or any ARAMARK benefit plan
pursuant to its terms, and (ii) the expiration of the applicable Age
Discrimination in Employment Act revocation period without such release being
revoked by Employee; provided, however, that this Article 6.E no longer shall
apply following a Change of Control (as defined in the attached Exhibit A).

 

10



--------------------------------------------------------------------------------

ARTICLE 7. TERM OF EMPLOYMENT: Employee acknowledges that ARAMARK has the right
to terminate Employee’s employment at any time for any reason whatsoever,
provided, however, that any termination by ARAMARK for reasons other than Cause
shall result in the severance and the post-employment benefits described in
Article 6 above, to become due in accordance with the terms of this Agreement
subject to the conditions set forth in this Agreement. Employee further
acknowledges that the severance payments made and other benefits provided by
ARAMARK are in full satisfaction of any obligations ARAMARK may have resulting
from ARAMARK’s exercise of its right to terminate Employee’s employment, except
for those obligations which are intended to survive termination such as the
payments to be made pursuant to retirement plans, deferred compensation plans
and conversion of insurance.

 

ARTICLE 8. MISCELLANEOUS:

 

A.   As used throughout this Agreement, ARAMARK includes ARAMARK Corporation and
its subsidiaries and affiliates or any corporation, joint venture, or other
entity in which ARAMARK Corporation or its subsidiaries or affiliates has an
equity interest in excess of ten percent (10%).

 

B.   This Agreement shall supersede and substitute for any previous
post-employment or severance agreement between Employee and ARAMARK.

 

C.   In the event of a Change of Control as defined in the attached Exhibit A,
the provisions of Exhibit A shall apply to Employee.

 

D. If Employee’s employment with ARAMARK terminates solely by reason of a
transfer of stock or assets of, or a merger or other disposition of, a
subsidiary of ARAMARK (whether direct or indirect), such termination shall not
be deemed a

 

11



--------------------------------------------------------------------------------

termination of employment by ARAMARK for purposes of this Agreement, provided
that ARAMARK requires the subsequent employer, by agreement, to expressly assume
and agree to perform this Agreement in the same manner and to the same extent
that ARAMARK would be required to perform it if no such transaction had taken
place.

 

E.   Employee shall not be required to mitigate damages or the amount of any
payment provided for under this Agreement by seeking other employment or
otherwise.

 

F.   In the event any one or more of the provisions of this Agreement shall be
or become invalid, illegal or unenforceable in any respect, the validity
legality and enforceability of the remaining provisions of this Agreement shall
not be affected thereby.

 

G.   The terms of this Agreement shall be governed by the laws of the
Commonwealth of Pennsylvania, without regard to conflicts of laws principles
thereof. For purposes of any action or proceeding, Employee irrevocably submits
to the non-exclusive jurisdiction of the courts of Pennsylvania and the courts
of the United States of America located in Pennsylvania for the purpose of any
judicial proceeding arising out of or relating to this Agreement, and
acknowledges that the designated for a have a reasonable relation to the
Agreement and to the parties’ relationship with one another. Notwithstanding the
provisions of this Article 8.G ARAMARK may, in its discretion, bring an action
or special proceeding in any court of competent jurisdiction for the purpose of
seeking temporary or preliminary relief pending resolution of a dispute.

 

H.  

Employee expressly consents to the application of Article 8.G to any judicial
action or proceeding arising out of or relating to this Agreement. ARAMARK

 

12



--------------------------------------------------------------------------------

 

shall have the right to serve legal process upon Employee in any manner
permitted bylaw. In addition, Employee irrevocably appoints the General Counsel
of ARAMARK Corporation (or any successor) as Employee’s agent for service of
legal process in connection with any such action or proceeding and Employee
agrees that service of legal process upon such agent, who shall promptly advise
Employee of any such service of legal process at the address of Employee then in
the records of ARAMARK, shall be deemed in every respect effective service of
legal process upon Employee in any such action or proceeding.

 

I.   Employee hereby waives, to the fullest extent permitted by applicable law,
any objection that Employee now or hereafter may have to personal jurisdiction
or to the laying of venue of any action or proceeding brought in any court
referenced in Article 8.G and hereby agrees not to plead or claim the same.

 

J.   Notwithstanding any other provision of this Agreement, ARAMARK may, to the
extent required by law, withhold applicable federal, state and local income and
other taxes from any payments due to Employee hereunder.

 

K.   Employee and ARAMARK acknowledge that for purposes of Article 6, Employee’s
last hire date with ARAMARK is 6/18/03.

 

IN WITNESS WHEREOF, and intending to he legally bound, the parties hereto have
caused this Agreement to be signed.

 

Date:

 

11/5/02

  ARAMARK CORPORATION         By  

/s/ Brian G. Mulvaney

--------------------------------------------------------------------------------

            Brian G. Mulvaney         By  

/s/ Timothy Cost

--------------------------------------------------------------------------------

            Timothy Cost        

*       offer accepted upon successful

closure of planned merger between

Pfizer and Pharmacia (contingent)

 

 

13



--------------------------------------------------------------------------------

Schedule 1

 

Prior Works*

 

--------------------------------------------------------------------------------

*   if no Prior Works are listed, Employee certifies that there are none.

 

14



--------------------------------------------------------------------------------

EXHIBIT A

TERMINATION PROTECTION PROVISIONS

 

THIS is an Exhibit A to, and forms a part of, the ARAMARK Corporation Agreement
Relating to Employment and Post-Employment Competition between Timothy P. Cost
(the “Executive”) and ARAMARK Corporation.

 

  1.   Defined Terms.

 

Unless otherwise indicated, capitalized terms used in this Exhibit which are
defined in Schedule A shall have the meanings set forth in Schedule A.

 

  2.   Effective Date; Term.

 

This Exhibit shall be effective as of 6/18, 2003 (the “Effective Date”) and
shall remain in effect until 6/18, 2006 (the “Term”); provided, however, that
commencing with 6/18, 2004 and on each anniversary thereof (each an “Extension
Date”), the Term shall be automatically extended for an additional one-year
period, unless the Company or Executive provides the other party hereto written
notice before the applicable Extension Date that the Term shall not be so
extended. Notwithstanding the foregoing, this Exhibit shall, if in effect on the
date of a Change of Control, remain in effect until the later of three years
following the Change of Control and the date that all of the Company’s
obligations under this Exhibit have been satisfied in full.

 

  3.   Change of Control Benefits.

 

If Executive’s employment with the Company is terminated at any time within the
three years following a Change of Control by the Company without Cause, or by
Executive for Good Reason (the effective date of either such termination
hereafter referred to as the “Termination Date”), Executive shall be entitled to
the payments and benefits provided hereafter in this Section 3 and as set forth
in this Exhibit. If Executive’s employment by the Company is terminated prior to
a Change of Control by the Company (i) at the request of a party (other than the
Company) involved in the Change of Control or (ii) otherwise in connection with
or in anticipation of a Change of Control that subsequently occurs, Executive
shall be entitled to the benefits provided hereafter in this Section 3 and as
set forth in this Exhibit, and Executive’s Termination Date shall be deemed to
have occurred immediately following in the Change of Control. Payment of
benefits under this Exhibit shall be in addition to, and not in lieu of, any
benefits payable under the ARAMARK Corporation Agreement Relating to Employment
arid Post-Employment Competition of which this Exhibit is a part, except as
provided in Section 3(b) hereof. Notice of termination without Cause or for Good
Reason shall be given in accordance with Section 13, and shall indicate the
specific termination provision hereunder relied upon, the relevant facts and
circumstances and the Termination Date.

 

15



--------------------------------------------------------------------------------

  a.   Severance Payments. The Company shall pay Executive cash benefits equal
to:

 

  (1)   two times Executive’s Base Salary in effect on the date of the Change of
Control or the Termination Date, whichever is higher; provided that if any
reduction of the Base Salary has occurred, then the Base Salary on either date
shall be as in effect immediately prior to such reduction, payable in regular
installments at such times as would otherwise be the Company’s usual payroll
practice over a period of two years; and

 

  (2)   the higher of: (A) two times Executive’s Target Bonus in effect on the
date of the Change of Control or the Termination Date, whichever is greater; or
(B) two times Executive’s most recent actual annual bonus, payable in either
case ratably in regular installments at the same time as payments are made to
Executive under Section 3(a)(1) above; provided that if any reduction of the
Target Bonus has occurred, then the Target Bonus on either date shall be as in
effect immediately prior to such reduction; and

 

  (3)   Executive’s Target Bonus (as determined in (2), above) multiplied by a
fraction, the numerator of which shall equal the number of days Executive was
employed by the Company in the Company fiscal year in which the Termination Date
occurs and the denominator of which shall equal 365, payable as a cash lump sum
within forty days after the Termination Date; and

 

  (4)   in the case of a termination of employment by Executive for Good Reason,
an amount equal to the severance pay specified in Article 6.A.1.of the attached
Presidents’ Council Agreement (as defined in Section 8 hereof), payable
according to the schedule set forth therein, determined as if Executive’s
employment had been terminated by ARAMARK without Cause on the Termination Date.

 

  b.   Continuation of Benefits. Until the second anniversary of the Termination
Date, the Company shall, at its expense, provide Executive and Executive’s
spouse and dependents with medical, Life insurance and disability coverages at
the level provided to Executive immediately prior to the Change of Control;
provided, however, that if Executive becomes employed by a new employer,
continuing coverage from the Company will become secondary to any coverage
afforded by the new employer. In the event benefits are continued under this
Section 3(b), such continued benefits shall be in lieu of those specified in
Article 6.A.2.a of the attached Presidents’ Council Agreement (as defined in
Section 8 hereof).

 

16



--------------------------------------------------------------------------------

  c.   Payment of Earned But Unpaid Amounts. Within forty days after the
Termination Date, the Company shall pay Executive the Base Salary through the
Termination Date, any Bonus earned but unpaid as of the Termination Date for any
previously completed fiscal year of the Company, all compensation previously
deferred by Executive but not yet paid and reimbursement for any unreimbursed
expenses properly incurred by Executive in accordance with Company policies
prior to the Termination Date. Executive shall also receive such employee
benefits, if any, to which Executive may be entitled from time to time under the
employee benefit or fringe benefit plans, policies or programs of the Company,
other than any Company severance policy (payments and benefits in this
subsection (c), the “Accrued Benefits”).

 

  d.   Outplacement Counseling. For the two-year period following the
Termination Date (or, if earlier, the date Executive first obtains full-time
employment after the Termination Date), the Company shall reimburse all
reasonable expenses incurred by Executive for professional outplacement services
by qualified consultants selected by Executive, in an amount not to exceed 20%
of the Executive’s Base Salary in effect on the date of the Change of Control or
the Termination Date, whichever is higher.

 

  e.   Vesting of Other Benefits. Executive shall be entitled to such
accelerated vesting of outstanding equity-based awards or retirement plan
benefits as is specified under the terms of the applicable plans, agreements and
arrangements.

 

  4.   Mitigation.

 

Executive shall not be required to mitigate damages or the amount of any payment
provided for under this Exhibit by seeking other employment or otherwise, and,
subject to Section 3(b), compensation earned from such employment or otherwise
shall not reduce the amounts otherwise payable under this Exhibit. No amounts
payable under this Exhibit shall he subject to reduction or offset in respect of
any claims which the Company (or any other person or entity) may have against
Executive.

 

  5.   Gross- Up.

 

  a.   In the event it shall be determined that any payment, benefit or
distribution (or combination thereof) by the Company, any of its affiliates or
one or more trusts established by the Company for the benefit of its employees,
to or for the benefit of Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Exhibit, or otherwise) (a “Payment”)
is subject to the excise tax imposed by Section 4999 of the Code or any interest
or penalties are incurred by Executive with respect to

 

 

17



--------------------------------------------------------------------------------

 

such excise tax (such excise tax, together with any such interest and penalties,
hereinafter collectively referred to as the “Excise Tax”), Executive shall be
entitled to receive an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by Executive of all taxes (including any interest or
penalties imposed with respect to such taxes), including, without limitation,
any income taxes (and any interest and penalties imposed with respect thereto)
and the Excise Tax imposed upon the Gross-Up Payment, Executive retains an
amount of the Gross-Up Payment equal to the Excise Tax imposed upon the
Payments.

 

  b.   All determinations required to be made under this Section 5, including
whether and when a Gross-Up Payment is required and the amount of such Gross-Up
Payment and the assumptions to be utilized in arriving at such determination,
shall be made by such nationally recognized certified public accounting firm as
may be designated by the Company (the “Accounting Firm”) which shall provide
detailed supporting calculations both to the Company and Executive within ten
business days of the receipt of notice from Executive that there has been a
Payment or such earlier time as is requested by the Company; provided that for
purposes of determining the amount of any Gross-Up Payment, Executive shall be
deemed to pay federal income tax at the highest marginal rates applicable to
individuals in the calendar year in which any such Gross-Up Payment is to be
made and deemed to pay state and local income taxes at the highest effective
rates applicable to individuals in the state or locality of Executive’s
residence or place of employment in the calendar year in which any such Gross-Up
Payment is to be made net of the maximum reduction in federal income taxes that
can be obtained from deduction of such state and local taxes, taking into
account limitations applicable to individuals subject to federal income tax at
the highest marginal rates. All fees and expenses of the Accounting Firm shall
be borne solely by the Company. Any Gross-Up Payment, as determined pursuant to
this Section 5, shall he paid by the Company to Executive (or to the appropriate
taxing authority on Executive’s behalf) when due. If the Accounting Firm
determines that no Excise Tax is payable by Executive, it shall so indicate to
Executive in writing. Any determination by the Accounting Firm shall be binding
upon the Company and Executive. As a result of the uncertainty in the
application of Section 4999 of the Code, it is possible that the amount of the
Gross-Up Payment determined by the Accounting Firm to be due to (or on behalf
of) Executive was lower than the amount actually due (“Underpayment”). In the
event that the Company exhausts its remedies pursuant to Section 5(c) and
Executive thereafter is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment shall be promptly paid by the Company to or for the
benefit of Executive.

 

 

18



--------------------------------------------------------------------------------

  c.  

Executive shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Company of
any Gross-Up Payment. Such notification shall be given as soon as practicable
but no later than ten business days after Executive is informed in

 

19



--------------------------------------------------------------------------------

 

writing of such claim and shall apprise the Company of the nature of such claim
and the date on which such claim is requested to be paid. Executive shall not
pay such claim prior to the expiration of the thirty day period following the
date on which it gives such notice to the Company (or such shorter period ending
on the date that any payment of taxes with respect to such claim is due). If the
Company notifies Executive in writing prior to the expiration of such period
that it desires to contest such claim, Executive shall (i) give the Company any
information reasonably requested by the Company relating to such claim. (ii)
take such action in connection with contesting such claim as the Company shall
reasonably request in writing from time to time, including without limitation,
accepting legal representation with respect to such claim by an attorney
reasonably selected by the Company. (iii) cooperate with the Company in good
faith in order to effectively contest such claim and (iv) permit the Company to
participate in any proceedings relating to such claim; provided, however, that
the Company shall bear and pay directly all costs and expenses (including
additional interest and penalties) incurred in connection with such contest and
shall indemnify and hold Executive harmless, on an after-tax basis, for any
Excise Tax or income tax (including interest and penalties with respect thereto)
imposed as a result of such representation and payment of costs and expenses.
Without limitation on the foregoing provisions of this Section 5(c), the Company
shall control all proceedings taken in connection with such contest and, at its
sole option, may pursue or forego any and all administrative appeals,
proceedings, hearings and conferences with the taxing authority in respect of
such claim and may, at its sole option, either direct Executive to pay the tax
claimed and sue for a refund or contest the claim in any permissible manner, and
Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided. further, that if the
Company directs Executive to pay such claim and sue for a refund, the Company
shall advance the amount of such payment to Executive, on an interest-free
basis, and shall indemnify and hold Executive harmless, on an after-tax basis,
from any Excise Tax or income tax (including interest or penalties with respect
thereto) imposed with respect to such advance or with respect to any imputed
income with respect to such advance; provided, further, that if Executive is
required to extend the statute of limitations to enable the Company to contest
such claim, Executive may limit this extension solely to such contested amount.
The Company’s control of the contest shall be limited to issues with respect to
which a Gross-Up Payment would be payable hereunder and Executive shall be
entitled to settle or contest,. as the Case may be, any other issue raised by
the Internal Revenue Service or any other taxing authority.

 

20



--------------------------------------------------------------------------------

  d.  

If, after the receipt by Executive of an amount paid or advanced by the Company
pursuant to this Section 5 Executive becomes entitled to receive any refund with

 

21



--------------------------------------------------------------------------------

 

respect to a Gross-Up Payment, Executive shall (subject to the Company’s
complying with the requirements of Section 5(c)) promptly pay to the Company the
amount of such refund received (together with any interest paid or credited
thereon after taxes applicable thereto). If, after the receipt by Executive of
an amount advanced by the Company pursuant to Section 5(c), a determination is
made that Executive shall not be entitled to any refund with respect to such
claim and the Company does not notify Executive in writing of its intent to
contest such denial of refund prior to the expiration of thirty days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of the Gross-Up Payment required to be paid.

 

  6.   Termination for Cause.

 

Nothing in this Exhibit shall be construed to prevent the Company from
terminating Executive’s employment for Cause. If Executive is terminated for
Cause, the Company shall have no obligation to make any payments under this
Exhibit, except for the Accrued Benefits.

 

  7.   Indemnification; Director’s and Officer’s Liability Insurance.

 

Executive shall, after the Termination Date, retain all rights to
indemnification under applicable law or under the Company’s Certificate of
Incorporation or By-Laws, as they may be amended or restated from time to time.
In addition, the Company shall maintain Director’s and Officer’s liability
insurance on behalf of Executive, at the level in effect immediately prior to
the Termination Date, for the three year period following the Termination Date,
and throughout the period of any applicable statute of limitations.

 

  8.   Executive Covenants.

 

This is an Exhibit A to, and forms a part of, an agreement with the Company
relating to employment and post-employment competition (the ‘“Presidents’
Council Agreement”). This Exhibit shall not diminish in any way Executive’s
rights under the terms of such Presidents’ Council Agreement, except that
Executive’s receipt of benefits under this Exhibit is contingent upon
Executive’s compliance in all material respects with all of the terms and
conditions of the Presidents’ Council Agreement.

 

  9.   Costs of Proceedings.

 

Each party shall pay its own costs and expenses in connection with any legal
proceeding (including arbitration), relating to the interpretation or
enforcement of any provision of this Exhibit, except that the Company shall pay
such costs and expenses,

 

22



--------------------------------------------------------------------------------

including attorneys’ fees and disbursements, of Executive if Executive prevails
in such proceeding.

 

  10.   Assignment.

 

Except as otherwise provided herein, this Exhibit shall be binding upon, inure
to the benefit of and be enforceable by the Company and Executive and their
respective heirs, legal representatives, successors and assigns. If the Company
shall be merged into or consolidated with another entity, the provisions of this
Exhibit shall be binding upon and inure to the benefit of the entity surviving
such merger or resulting from such consolidation. The Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of the Company,
by agreement, expressly to assume and agree to perform this Exhibit in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. The provisions of this Section 10 shall
continue to apply to each subsequent employer of Executive hereunder in the
event of any subsequent merger, consolidation or transfer of assets of such
subsequent employer.

 

  11.   Withholding.

 

Notwithstanding any other provision of this Exhibit, the Company may to the
extent required by law, withhold applicable federal, state and local income and
other taxes from any payments due to Executive hereunder.

 

  12.   Applicable Law.

 

This Exhibit shall he governed by and construed in accordance with the laws of
the State of Pennsylvania, without regard to conflicts of laws principles
thereof.

 

  13.   Notice.

 

For the purpose of this Exhibit, any notice and all other communication provided
for in this Exhibit shall be in writing and shall be deemed to have been duly
given when delivered by hand or overnight courier or three days after it has
been mailed by United States registered mail, return receipt requested, postage
prepaid, addressed to the respective addresses set forth below, or to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
receipt.

 

If to the Company:

   

ARAMARK Corporation

   

ARAMARK Tower

   

1101 Market Street

 

23



--------------------------------------------------------------------------------

   

Philadelphia, Pennsylvania 19107

   

Attention: General Counsel

If to Executive:

   

To the most recent address of Executive

   

set forth in the personnel records of the Company.

 

  14.   Entire Agreement; Modification.

 

This Exhibit constitutes the entire agreement between the parties and, except as
expressly provided herein, supersedes all other prior agreements expressly
concerning the effect of a Change of Control on the relationship between the
Company and Executive. This Exhibit is not, and nothing herein shall be deemed
to create, a contract of employment between the Company and Executive. This
Exhibit may be changed only by a written agreement executed by the Company and
Executive.

 

  15.   Severability.

 

In the event any one or more of the provisions of this Exhibit shall be or
become invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions shall not be affected thereby.

 

24



--------------------------------------------------------------------------------

Schedule A

CERTAIN DEFINITIONS

 

As used in this Exhibit, and unless the context requires a different meaning,
the following terms, when capitalized, have the meaning indicated:

 

  1.   “Act” means the Securities Exchange Act of 1934, as amended.

 

  2.   “Base Salary” means Executive’s annual rate of base salary in effect on
the date in question.

 

  3.   “Bonus” means the amount payable to Executive under the Company’s
applicable annual bonus plan with respect to a fiscal year of the Company.

 

  4.   “Cause” means “cause” as defined in the Presidents’ Council Agreement of
which this Schedule A forms a part.

 

  5.   “Change of Control” means the first to occur of any of the following:

 

(a) any “person” or “group” (as described in the Act) (other than (i ) a person
holding securities representing 10% or more of the combined voting power of the
Company’s outstanding securities as of the date that the Company completes an
initial public offering of its class B common stock (a “Pre-Existing
Shareholder”), (ii) the Company, any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, or (iii) any company
owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of shares of the Company),
becomes the beneficial owner (as defined in Rule 13d-3 of the Act), directly or
indirectly, of securities of the Company, representing (I) 20% or more of the
combined voting power of the Company’s then-outstanding securities and (II) more
of the combined voting power of the Company’s then-outstanding securities than
the Pre-Existing Shareholders in the aggregate;

 

(b) during any period of twenty-four consecutive months (not including any
period prior to the date that the Company completes an initial public offering
of its class B common stock), individuals who at the beginning of such period
constitute the Company’s Board of Directors, and any new director (other than a
director nominated by any person (other than the Company) who publicly announces
an intention to take or to consider taking actions (including, but not limited
to, an actual or threatened proxy contest) which if consummated would constitute
a Change in Control under (a), (c) or (d) of this Section 5) whose election by
the Company’s Board of Directors or nomination for election by the Company’s
shareholders was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of the

 

25



--------------------------------------------------------------------------------

period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority thereof:

 

(c) the consummation of any transaction or series of transactions resulting in a
merger or consolidation in which the Company is involved other than a merger or
consolidation which would result in the shareholders of the Company immediately
prior thereto continuing to own (either by remaining outstanding or by being
converted into voting securities of the surviving entity), in the same
proportion as immediately prior to the transaction(s), more than 50% of the
combined voting power of the voting securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation;

 

(d) the complete liquidation of the Company or the sale or disposition by the
Company of all or substantially all of the Company’s assets; or

 

(e) any other transaction so denominated by the Company’s Board of Directors.

 

  6.   “Code” means the Internal Revenue Code of 1986, as amended.

 

  7.   “Company” means ARAMARK Corporation and any successor or successors
thereto.

 

  8.   “Good Reason” means any of the following actions on or after a Change of
Control, without Executive’s express prior written approval, other than due to
Executive’s Permanent Disability or death:

 

  (a)   any decrease in Base Salary or Target Bonus;

 

  (b)   any decrease in Executive’s pension benefit opportunities or any
material diminution in the aggregate employee benefits, in each case, afforded
to the Executive immediately prior to the Change of Control, but not including
any such decrease or diminution that is inadvertent and that is cured within 30
days following written notice of such decrease or diminution by Executive to the
Company;

 

  (c)   any diminution in Executive’s title or reporting relationship, or
substantial diminution in duties or responsibilities (other than solely as a
result of a Change of Control in which the Company immediately thereafter is no
longer publicly held);

 

  (d)   any relocation of Executive’s principal place of business of 35 miles or
more, other than normal travel consistent with past practice; or

 

  (e)   Executive’s notice of termination of employment within the thirty-day
period following the first day of the 13th month following the Change of
Control.

 

26



--------------------------------------------------------------------------------

Except with respect to Section 8(c) above, Executive shall have twelve months
from the time Executive first becomes aware of the existence of Good Reason to
resign for Good Reason.

 

  9.   “Permanent Disability” means “permanent disability” as defined in the
Company’s long term disability plan as in effect from time to time, or if there
shall be no plan, the inability of Executive to perform in all material respects
Executive’s duties and responsibilities to the Company or any affiliate for a
period of six (6) consecutive months or for an aggregate of nine (9) months in
any twenty-four (24) consecutive month period by reason of a physical or mental
incapacity.

 

  10.   “Target Bonus” means the target Bonus established for Executive, whether
expressed as a percentage of Base Salary or a dollar amount.

 

27